Prospectus PREIX May 1, 2011 T. Rowe Price Equity Index 500 Fund A fund seeking to match the performance of the S&P 500 Stock Index®, an index of primarily large-capitalization U.S. stocks. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Equity Index 500 Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 18 Account Maintenance and Small Account Fees 22 3 More About the Fund Organization and Management 23 More Information About the Fund and Its Investment Risks 25 Investment Policies and Practices 29 Disclosure of Fund Portfolio Information 34 Financial Highlights 34 4 Investing with T. Rowe Price Account Requirements and Transaction Information 39 Opening a New Account 40 Purchasing Additional Shares 43 Exchanging and Redeeming Shares 44 Rights Reserved by the Funds 46 Information About Your Services 47 T. Rowe Price Brokerage 49 Investment Information 50 T. Rowe Price Privacy Policy 52 SUMMARY Investment Objective The fund seeks to match the performance of the Standard & Poor’s 500 Stock Index®. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 0.50% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.10% b Distribution and service (12b-1) fees 0.00% Other expenses 0.17% Total annual fund operating expenses 0.27% Fee waiver/expense reimbursement 0.03% c Total annual fund operating expenses after fee waiver/expense reimbursement 0.30% c a A $2.50 quarterly fee is charged to accounts with a balance of less than $10,000. b Restated to reflect current fees. Effective May 1, 2010, the fund’s management fee was lowered from 0.15% to 0.10%. c T.Rowe Price Associates, Inc. has agreed (through April 30, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees ) that would cause the fund’s ratio of expenses to average net assets to exceed 0.30%.
